Felton, J.
Where two separate plaintiffs sued the same defendant in two separate suits and by agreement of counsel oral motions to dismiss in the nature of general demurrers in both actions were heard together and the court entered two separate orders sustaining the motions and dismissing the actions, and the judgments are excepted to in a single bill of exceptions, this court is without jurisdiction to entertain such bill of exceptions, and the writ of error will be dismissed. American National Ins. Co. v. Brown, 49 Ga. App. 555 (176 S. E. 652), and citations.

Writ of error dismissed.


Sutton, C.J., and Worrill, J., concur.